Citation Nr: 1728523	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  08-17 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Propriety of the reduction of the disability evaluation of bilateral hearing loss disability from 10 percent disabling to noncompensable, effective February 1, 2010. 

2.  Entitlement to an increased disability rating for bilateral hearing loss disability, currently rated as 10 percent disabling from July 24, 2008 to January 31, 2010, as noncompensable from February 1, 2010 to December 11, 2015, and as 20 percent disabling from December 12, 2015.


REPRESENTATION

The Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to September 1985 with service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The case was before the Board in April 2012, at which time the Board remanded the matter for additional development.  Thereafter, the issue of entitlement to service connection for an acquired skin disability, to include pre-malignant keratosis, actinic keratosis, and other chronic dermatitis, was granted in a December 2012 rating decision and is no longer before the Board.

The Board also notes that there has been substantial compliance with its April 2012 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The Board directed the RO to contact Palmetto Hearing to clarify the type of test used to determine the speech discrimination percentages reported on a July 2008 audiology test or ask the Veteran to obtain this information to clarify the report.  Subsequently, the RO issued two letters, in October 2012 and November 2012, requesting clarification from Palmetto Hearing.  The letters were sent to the address provided by the Veteran in his VA 21-4142 from September 2012.  The Veteran contacted the VA in November 2012 stating that he had contacted Palmetto Hearing and they provided a notation on the side of the July 2008 test indicating the type of test that was conducted.  He also stated that Palmetto Hearing claimed that it had not heard anything from the VA.  The record contains the July 2008 Palmetto Hearing audiometric report with handwritten notations in the margins.  The Board will discuss below the adequacy of these notations.  However, as concerns the requirements under Stegall, the Board finds that the actions taken by the RO to clarify the type of test used by Palmetto Hearing, constitute substantial compliance with the remand directives.

The Board notes that in its April 2012 remand it referred to the Agency of Original Jurisdiction (AOJ) the issue of entitlement to service connection for a kidney disability to include as due to Agent Orange exposure as this issue has been raised by the record, but had not been adjudicated by the AOJ.  Subsequent to the referral, the Appeals Management Center (AMC) issued a memorandum in December 2012 stating that this issue requires immediate attention from the RO.  However, there does not appear to be any additional development of this referred issue.  As the Board does not have jurisdiction over this issue, it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an April 2009 rating decision, the RO increased the Veteran's rating for a service-connected bilateral hearing loss disability from noncompensable to 10 percent disabling, effective July 24, 2008. 

2.  In a June 2009 rating decision, the RO proposed to reduce the disability rating for the bilateral hearing loss disability from 10 percent to noncompensable based on a finding of clear and unmistakable error (CUE) in the April 2009 rating decision; the RO promulgated the proposed reduction in a November 2009 rating decision, effective February 1, 2010.

3.  The finding of CUE was valid because the statutory or regulatory provisions extant at the time of the April 2009 rating decision were incorrectly applied to the medical facts that existed at the time of the prior adjudication, and the error was undebatable and manifestly changed the outcome.

4.  A December 2015 rating decision granted an increased rating for the bilateral high frequency hearing loss disability.

5.  In a January 2016 communication, the Veteran expressed that he was satisfied with the 20 percent disability rating assigned for bilateral hearing loss disability, and this satisfied his appeal.

9.  In a May 2017 appellate brief the Veteran's representative reiterated the Veteran's withdrawal of the claim for an increased disability rating for bilateral hearing loss disability.


CONCLUSION OF LAW

1.  The reduction of the rating for bilateral hearing loss disability from 10 percent to noncompensable was proper in light of the clear and unmistakable error in the April 2009 rating decision, and the appropriate procedural steps were followed in implementing said reduction.  38 U.S.C.A. §§ 1155, 5107, 5109A, 5112 (West 2014); 38 C.F.R. § 3.105 (2016).

2.  The criteria for the withdrawal of the issue of entitlement to an increased disability rating for bilateral hearing loss disability, currently rated as 10 percent disabling from July 24, 2008 to January 31, 2010, as noncompensable from February 1, 2010 to December 11, 2015, and as 20 percent disabling from December 12, 2015, have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Appeal for an Increased Rating

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

The RO issued a rating decision in December 2015, which increased the evaluation of the Veteran's bilateral hearing loss disability from 0 percent disabling to 20 percent disabling, effective December 12, 2015.  Subsequently, the Veteran filed a statement with the VA in January 2016 attesting that he is satisfied with the 20 percent increase in his hearing loss disability claim and that it satisfies his appeal.  The Veteran's representative clarified in a May 2017 appellate brief that the Veteran's withdrawal was only in respect to the increased rating claim.  

In light of the Veteran's action and the clarification by his representative that the increased disability rating claim for bilateral hearing loss disability was being withdrawn, there remain no allegations of errors of fact or law for appellate consideration regarding the Veteran's increased rating claim. Accordingly, the Board does not have jurisdiction to further review the appeal for an increased rating and it is dismissed.

Propriety of the Reduction

Notice

The Veteran has challenged the RO's proposal in June 2009 to reduce his disability rating from 10 percent to noncompensable and ultimate reduction of the disability rating in the November 2009 rating decision based on a finding of CUE in the April 2009 rating decision.  The Board notes that its duties to notify and assist, as outlined in the Veterans Claims Assistance Act of 2000 (VCAA) are inapplicable to issues of CUE, and will thus not be address herein.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).

Under the provisions of 38 C.F.R. § 3.105, if a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, as here, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105 (e).  As is discussed in detail below, such notice was provided to the Veteran prior to the reduction in this case.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
 § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings of hearing loss disability range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85 (a), (d).  To rate the degree of disability for a service-connected hearing loss disability, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85 (h), Tables VI, VIA.  In order to establish entitlement to a compensable rating for a hearing loss disability, certain minimum levels of the combination of the percentage of speech discrimination loss and average puretone decibel loss must be met.

The results of the puretone audiometric test and speech discrimination test are charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. 
 § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when an exceptional pattern of hearing loss is shown, specifically when the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.  When the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more in a particular ear, determination of the level of hearing acuity in that ear will be made using either Table VI or Table VIA, whichever results in the higher numeral.  Id.

In addition to dictating objective test results on a VA audiological examination report, the audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

By operation of law, a previous rating decision by the RO is binding and will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.104 (a), 3.105(a).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. 

The United States Court of Appeals for Veterans Claims (Court) has set forth a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992). 

Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 313 (en banc).

Evaluation of the propriety of the rating decision issued in April 2009 requires consideration of two separate standards, the standard relating to CUE and the standard governing reduction of benefits.  If CUE was not present in the April 2009 decision, then there is no basis for the reduction.  If CUE was present in the April 2009 rating decision, because the remedy used to correct such error was reduction, the proper procedures governing reduction must be observed.  The Board will analyze both questions.

Here, the Veteran initially sought an increased rating for his service-connected bilateral hearing loss disability in April 2007.  The record reflects that the Veteran was afforded a VA examination in May 2007.  The VA examination revealed the following puretone thresholds, in decibels:




HERTZ

1000
2000
3000
4000
RIGHT
20
45
65
75
LEFT
25
40
70
70

The average decibel loss was 51 bilaterally.  The speech recognition scores on the Maryland CNC word list were 84 percent for the right ear, and 94 percent for the left ear.  Using Table VI at 38 C.F.R. § 4.85, the right ear corresponds to a numerical value of II and the left ear corresponds to a numerical value of I.  Using the two ratings in Table VII, the Veteran's disability is rated as noncompensably disabling.

In a July 2007 rating decision, the RO continued the Veteran's noncompensable rating, which the Veteran disagreed with in September 2007.  

The Veteran was afforded another VA examination in October 2008.  This examination revealed the following puretone thresholds, in decibels:


HERTZ

1000
2000
3000
4000
RIGHT
30
50
70
75
LEFT
30
45
75
75

The average decibel loss was 56 bilaterally.  The speech recognition scores on the Maryland CNC word list were 84 percent for the right ear, and 80 percent for the left ear.  Using Table VI at 38 C.F.R. § 4.85, the right ear corresponds to a numerical value of II and the left ear corresponds to a numerical value of IV.  Using the two ratings in Table VII, the Veteran's disability is rated as noncompensably disabling.

In addition, a VA treatment record reflects that the Veteran appeared for an audiological assessment in November 2008.  The treatment record reports that the puretone data were similar to those obtained in the October 2008 audiology C&P examination.  While there are no numbers cited, the assessment describes hearing in the Veteran's right ear as having normal hearing sensitivity through 1.0 kHz, followed by a mild to moderately severe sensorineural hearing loss, and in the Veteran's left ear as having normal hearing sensitivity through 0.5 kHz, followed by a mild to moderately severe sensorineural hearing loss.  The speech recognition scores were reported as 88 percent in the right ear and 76 percent in the left ear.  The Veteran was referred for a hearing aid fitting appointment, which VA treatment records reflect he attended in January 2009.

In March 2009, the Veteran was afforded another VA examination for his bilateral hearing loss disability, which revealed the following puretone thresholds, in decibels:


HERTZ

1000
2000
3000
4000
RIGHT
30
55
65
75
LEFT
35
50
75
80

The average decibel loss was 56 in the right ear, and 60 in the left ear.  The speech recognition scores on the Maryland CNC word list were 84 percent for the right ear, and 84 percent for the left ear.  Using Table VI at 38 C.F.R. § 4.85, the right ear corresponds to a numerical value of II and the left ear corresponds to a numerical value of III.  Using the two ratings in Table VII, the Veteran's disability is rated as noncompensably disabling.

Despite the October 2008 and March 2009 VA examinations showing the Veteran's bilateral hearing loss disability to be noncompensable, the RO issued a rating decision in April 2009, increasing the Veteran's disability rating to 10 percent disabling, effective July 24, 2008.

Thereafter, in a June 2009 rating decision, the RO explained that the April 2009 rating decision contained CUE because an evaluation of 10 percent had erroneously been assigned.  Specifically, the RO had evaluated the March 2009 VA examination under an exceptional pattern of hearing loss, inadvertently using Table VIA, even though the Veteran's puretone thresholds did not meet the requirements of 38 C.F.R. § 4.86 (a).  In the June 2009 rating decision, the RO proposed to reduce the rating for the hearing loss disability based on the error.  Then in November 2009 the RO issued another rating decision, decreasing the evaluation for the bilateral hearing loss disability from 10 percent to 0 percent disabling, effective February 1, 2010.

The Board notes that the Veteran received a private audiometric evaluation from Palmetto Hearing in July 2008.  However, it remains unclear whether a controlled speech discrimination test was conducted using the Maryland CNC, as required by 38 C.F.R. § 4.85 (a).  While the Veteran provided a copy of the examination with further notations in the margins, these do not specify whether the Maryland CNC was used.  In addition, the hearing test administered by Palmetto Hearing does not appear to include any puretone threshold readings at 3000 Hertz, which is necessary in order to calculate the puretone threshold average under 38 C.F.R. § 4.85 (d).  Thus, the Board finds that the private treatment records from Palmetto Hearing are inadequate for rating purposes.

After a review of the evidence, the Board concludes that the RO's finding of CUE in the June 2009 rating decision was correct.  The statutory or regulatory provisions extant at that time, specifically the applicable Diagnostic Code, were incorrectly applied to the medical facts that existed at the time of the adjudication, and the error was undebatable and manifestly changed the outcome.  Thus, reduction is the proper remedy.  The Board must therefore determine whether the proper procedures for implementing a rating reduction were followed.  See 38 C.F.R. § 3.105 (e).

Once the RO determined that there was CUE in the April 2009 rating decision, a rating decision dated in June 2009, proposing to reduce the Veteran's rating, was issued.  The Veteran was sent a letter in June 2009 informing him of the error and the RO's intention to correct this error by issuing a rating reduction.  The letter afforded him 60 days to provide additional evidence contesting the RO's decision.  It also informed him that he could request a hearing within 30 days from the date of the notice.  In November 2009, the RO issued a rating decision implementing the reduction in disability rating from 10 percent to noncompensable, effective February 1, 2010. 

The Board finds that the procedural requirements for the rating reduction were followed in this case.  The RO properly issued a rating decision with a proposed reduction, listing the reason for the reduction, and providing 60 days for the Veteran to present evidence of why the reduction should not be carried out.

In sum, the Board finds that the reduction of the rating for the Veteran's service-connected bilateral hearing loss disability from 10 percent to noncompensable was proper in light of the clear and unmistakable error in the April 2009 rating decision, and the appropriate procedural steps were followed in implementing the reduction.


ORDER

Reduction of the disability rating for a bilateral hearing loss disability from 10 percent to noncompensable as of February 1, 2010 was proper.

The appeal of the issue of entitlement to an increased rating for a bilateral hearing loss disability, currently rated as 10 percent disabling from July 24, 2008 to January 31, 2010, as noncompensable from February 1, 2010 to December 11, 2015, and as 20 percent disabling from December 12, 2015, is dismissed.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


